707 S.E.2d 239 (2011)
STATE
v.
Larry MacKEY.
No. 520P10-2.
Supreme Court of North Carolina.
April 7, 2011.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Geoffrey W. Hosford, Wilmington, for Mackey, Larry.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 24th of January 2011 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 7th of April 2011."
JACKSON, J. recused.